 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT C. LOFTUS, JR.,                            No. 2:18-cv-2866 TLN DB PS
12                       Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE
14    AT&T, INC.,
15                       Defendant.
16

17          Plaintiff Robert Loftus is proceeding in this action pro se. This matter was, therefore,

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   By order signed June 2, 2019, plaintiff’s complaint was dismissed, and plaintiff was granted leave

20   to file an amended complaint that cured the defects noted in that order. (ECF No. 13.) Plaintiff

21   was granted twenty-eight days from the date of that order to file an amended complaint and was

22   specifically cautioned that the failure to comply with the court’s order in a timely manner would

23   result in a recommendation that this action be dismissed. The twenty-eight-day period has

24   expired and plaintiff has not filed an amended complaint.

25          Instead, on July 1, 2019, plaintiff filed a notice of interlocutory appeal requesting an

26   “appeal for the disposition of my complaint against AT&T[.]” (ECF No. 15.) On July 24, 2019,

27   plaintiff filed a motion to proceed in forma pauperis on appeal. (ECF No. 18.) Plaintiff,

28   however, has not filed an amended complaint.

                                                       1
 1           The failure of a party to comply with the Local Rules or any order of the court “may be

 2   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

 3   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

 4   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

 5   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 6   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 7           Although the undersigned is cognizant of the challenges faced by pro se litigants, this

 8   action cannot proceed in the absence of an amended complaint. And that amended complaint

 9   must cure the defects noted in the June 2, 2019 order. In light of plaintiff’s pro se status, and the

10   interest of justice, plaintiff will be given a final opportunity to file an amended complaint and

11   show good cause for plaintiff’s conduct.

12           Accordingly, IT IS HEREBY ORDERED that:

13           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

14   this case should not be dismissed for lack of prosecution 1;

15           2. Plaintiff file an amended complaint within fourteen days of the date of this order; and

16           3. Plaintiff is again cautioned that the failure to timely comply with this order may result

17   in the recommendation that this case be dismissed.

18   DATED: July 26, 2019                          /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23   DLB:6
     DB\orders\orders.pro se\loftus2866.osc
24

25

26
     1
27     Alternatively, if plaintiff no longer wish to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                        2
